NUMBER 13-14-00341-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

                           IN THE INTEREST OF H.C., A CHILD


                       On appeal from the County Court at Law
                             of Aransas County, Texas.


                                MEMORANDUM OPINION
                Before Justices Rodriguez, Benavides and Perkes
                    Memorandum Opinion by Justice Perkes
        Appellant T.C. challenges the trial court's judgment terminating his parental rights

with respect to H.C., a minor child.1 We affirm.




        1  We refer to appellant and the minor child by their initials in accordance with Rule of Appellate
Procedure 9.8. See TEX. R. APP. P. 9.8(b) (providing that in a parental-rights termination case, "the court
must, in its opinion, use an alias to refer to a minor, and if necessary to protect the minor's identity, to the
minor's parent or other family member"); see also TEX. FAM. CODE ANN. § 109.002(d) (West, Westlaw
through 2013 3d C.S.) ("On the motion of the parties or on the court's own motion, the appellate court in its
opinion may identify the parties by fictitious names or by their initials only.").
                                     I. COMPLIANCE WITH ANDERS

        Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that her review of the record

yielded no grounds of error upon which an appeal can be predicated. 386 U.S. 738,

774–45 (1967); Porter v. Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d 52,

56 (Tex. App.—Corpus Christi 2003, no pet.) ("W]hen appointed counsel represents an

indigent client in a parental termination appeal and concludes that there are no non-

frivolous issues for appeal, counsel may file an Anders-type brief."). Counsel’s brief

meets the requirements of Anders as it presents a professional evaluation demonstrating

why there are no arguable grounds to advance on appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) ("In Texas, an Anders brief need not

specifically advance 'arguable' points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).2

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 2014 WL 2865901, at *3, appellant’s counsel carefully

discussed why, under controlling authority, there is no reversible error in the trial court's

judgment. Counsel has informed this Court, in writing, that counsel has: (1) notified




         2 The State did not file a brief. Instead, the State responded to the Anders brief by acknowledging

that counsel for appellant concluded that the appeal was frivolous and without merit and informing us that
it would not file an appellee’s brief unless necessary after reviewing any pro se response or upon order of
this Court.

                                                     2
appellant that counsel filed an Anders brief and a motion to withdraw; (2) provided

appellant with copies of both pleadings; (3) informed appellant of appellant’s rights to file

a pro se response,3 to review the record preparatory to filing that response, and to seek

discretionary review if the court of appeals concludes that the appeal is frivolous; and (4)

provided appellant with a copy of the record. See Anders, 386 U.S. at 744; Kelly, 2014
WL 2865901, at *3, Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d

at 409 n.23. More than an adequate time has passed, and appellant has not filed a pro

se response. See In re Schulman, 252 S.W.3d at 409.

                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. See Penson v. Ohio, 488
U.S. 75, 80 (1988); see also In re G.M., No. 13-08-00569-CV, 2009 WL 2547493, at *1

(Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed the

entire record and counsel's brief, and we have found nothing that would arguably support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) ("Due

to the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the court

of appeals met the requirement of Texas Rule of Appellate Procedure 47.1."); Stafford,
813 S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.


        3  In the criminal context, the Texas Court of Criminal Appeals has held that "the pro se response
[to a ‘frivolous appeal’ brief] need not comply with the Rules of Appellate Procedure in order to be
considered. Rather, the response should identify for the court those issues which the indigent appellant
believes the court should consider in deciding whether the case presents any meritorious issues." In re
Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693,
696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
                                        III. MOTION TO WITHDRAW

        In accordance with Anders, counsel asks this Court for permission to withdraw as

counsel for appellant. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) ("If an attorney believes the appeal is frivolous, he must withdraw from

representing appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the

appeal is frivolous.") (citations omitted)).                We grant counsel's motion to withdraw.

Within five days of the date of this Court’s opinion, we order counsel to send a copy of

the opinion and judgment to appellant and to advise appellant of his right to pursue a

petition for review in the Texas Supreme Court.4 See In re K.D., 127 S.W.3d 66, 68 n.3

(Tex. App.—Houston [1st Dist.] 2003, no pet.).

                                                             GREGORY T. PERKES
                                                             Justice

Delivered and filed the
23rd day of October, 2014.




        4   No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Supreme Court, she must either retain an attorney to file a petition for review or file a
pro se petition for review. Any petition for review must be filed with the Texas Supreme Court clerk within
forty-five days after the date of either this opinion or the last ruling by this Court on all timely filed motions
for rehearing or en banc reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for review must
comply with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. at R. 53.2.

                                                        4